Exhibit 32 OFFICER CERTIFICATIONS PURSUANT TO 18 U.S.C. SECTION 1350* In connection with the Quarterly Report of Guaranty Federal Bancshares, Inc. (the “Company”) on Form10-Q for the quarter ended March 31, 2017 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned, Shaun A. Burke, President and Chief Executive Officer and Carter Peters, Executive Vice President and Chief Financial Officer, certify, pursuant to 18U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: 1.The Report fully complies with the requirements of section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Shaun A. Burke /s/ Carter Peters Shaun A. Burke Chief Executive Officer (Principal Executive Officer) Carter Peters Chief Financial Officer (Principal Financial Officer) May 10, 2017 May 10, 2017 * A signed original of this written statement required by Section 906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
